United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 99-1067
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeals from the United States
      v.                               * District Court for the Northern
                                       * District of Iowa.
Kelly Preston,                         *
                                       *      [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                                  No. 99-1068
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       *
      v.                               *
                                       *
Thomas J. Barnes,                      *
                                       *
            Appellant.                 *
                                  ___________

                             Submitted: June 15, 1999

                                 Filed: July 21, 1999
                                  ___________
Before BEAM and MORRIS SHEPPARD ARNOLD, Circuit Judges, and PANNER,1
      District Judge.
                           ___________


PER CURIAM.

       Kelly Preston and Thomas J. Barnes were both convicted following a jury trial
on three counts of mail fraud, in violation of 18 U.S.C. § 1341 and 18 U.S.C. § 2. The
district court2 sentenced Preston to twenty-four months on each count, to be served
concurrently and Barnes to thirty-three months on each count, to be served
concurrently. On appeal, they challenge both their convictions and sentences on
various grounds. Having carefully reviewed the parties' briefs and the extensive record,
we find no error of fact or law that would require reversal. We therefore affirm without
further discussion. See 8th Cir. R. 47B.

      A true copy

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Owen M. Panner, United States District Judge for the District
of Oregon, sitting by designation.
      2
        The Honorable Donald E. O'Brien, United States District Judge for the Northern
District of Iowa, presiding.

                                          -2-
                                           2